Per Curiam.

Upon the petition and relation of The Colorado Bar Association, the attorney general filed an information against Alfred M. Nicholas, an attorney of this court, containing several distinct charges, set up as separate causes of complaint, in which professional misconduct is alleged against respondent in that, by virtue of his employment as an attorney, he received money as collections for his clients upon claims due them, which he has refused, and still refuses and neglects, to pay oyer and deliver to his clients, who are entitled to receive *43them, although often requested so to do, after a demand and tender of his fees and expenses .for his services.
A rule to show cause, together with a copy of the petition and information, was duly served upon the respondent, and neither within the time limited by the rule for that purpose, nor at all, has he appeared herein to file his answer thereto, or in any wise respond to the information. Default for such failure has been entered, and proofs have been taken by the petitioner in support of the charges, from which it appears, and is so found, that the two separate causes of complaint contained in the first two causes of action have been established. We are therefore compelled, under our statute governing the subject, because of such misconduct by respondent, to strike his name from the roll of attorneys of this state, which is accordingly done.

Respondent disbarred.

Decision en banc.